DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 10211706 B2).
	Regarding claim 1, Hayashi discloses an electric motor (Fig. 2) comprising: a front housing (11) positioned on a load side and including an annular groove (11e) in an inner surface of the front housing; a winding (122) wound around a stator core and including a coil end (123) projecting forward from the stator core and disposed in the annular groove (Fig. 2); and a heat conductive resin filled in the annular groove and configured to be in contact with both the coil end and the front housing (col. 5, lines 50-59).  

Regarding claims 7-8, Hayashi discloses: 35wherein the front housing further includes a resin filling path configured to communicate from the annular- 14 - groove to an outer surface of the front housing (col. 6, lines 46-50); wherein the resin filling path is used as a 5cooling path configured to cool the heat conductive resin and the front housing (col. 6, lines 54-57).  
Regarding claims 9-11, Hayashi discloses the claimed invention (see discussion for claims 1 and 6-8 above). 10annular groove and configured to be in contact with both the coil end and the front housing.  5the front housing; a winding wound around a stator core and including a coil end projecting forward from the stator core and disposed in the annular groove; and a heat conductive resin filled in the 10annular groove and configured to be in contact with both the coil end and the front housing.  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Yoshida et al. (US 2015/0229191).
Regarding claim 2, Hayashi does not mention explicitly: said motor further comprising an impregnating resin configured to fill a gap between the winding and the stator core.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshida’s teaching of impregnating resin into the invention of Hayashi to provide an additional resin casing that could encapsulate partially the combination of the stator core and the winding (Yoshida, para. 0030, 0034 and 0036). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
Regarding claim 3, Hayashi does not mention explicitly: wherein the impregnating resin comes into contact with the heat conductive resin.  
The teaching of Yoshida further includes: a front housing (251) which is arranged on a front end portion side of the stator core; a heat conductive resin (232) which is provided between the stator core and the front housing; wherein the impregnating resin comes into contact with the heat conductive resin (Fig. 3).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshida’s teaching of impregnating resin into Hayashi and make the impregnating resin to contact with Hayashi’s heat conductive resin as taught by Hayashi. Doing so would provide a resin casing that encapsulate fully the stator assembly (Yoshida, para. 0051).
Regarding claim 4, Hayashi does not but Yoshida discloses: wherein the impregnating resin includes the same components as the heat conductive resin (para. .
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.	
	Regarding claim 5, Hayashi does not mention explicitly: 25wherein the heat conductive resin includes an insulating heat conductive fiber, the insulating heat conductive fibers are interconnected. 
	However, Examiner takes official notice that heat conductive resin material includes an insulating heat conductive fiber, wherein the insulating heat conductive fibers are interconnected, is well-known in the art. Since Hayashi teaches the general condition of the heat conductive resin (col. 5, lines 51-59), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hayashi to arrive the claimed invention by selecting a heat conductive resin which includes an insulating heat conductive fiber and wherein the insulating heat conductive fibers are interconnected to form the heat transfer gel (27). It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837